 

Exhibit 10.4(b)

 

Maximum Amount Guaranty Contract

 

Contract No.:NO: BZ161214000045

 

Guarantor: Springpower Technology (Shenzhen) Co., Ltd.

 

Address: Workshop A, Shun Industrial Zone, Baoan District

 

Creditor: Bank of Jiangsu, Shenzhen Sub-branch.

 

Address:4011, Shennan Road, Futian District, Shenzhen.

 

In order to guarantee the performance of debts under item one of this contract,
the guarantor provides the guarantee to the creditor voluntarily, and the two
parties entered into this contract after equal negotiation.

 

Article 1: Master contract

 

The master contract hereunder is    A     .

 

A. The creditor and the debtor Shenzhen Highpower Technology Company
Limited entered into this contract of maximum amount comprehensive credit line
whose number is SX 161214000368, and has or will enter into the separate
facility business contract, as well as amendments and supplements.

 

 

 

  

B. The creditor and the debtor,
from     year   month   day    to    year month   day , entered into the
contracts of loans, bank acceptance drafts, trade financing, letter of
guarantee, funds business, and other agreement, as well as amendments and
supplements.

 

Article 2: Primary credit and period

 

Except the period determined or agreed separately in accordance with the laws,
the actual credit under the master contract consists of the primary credit of
the contract in the below period:      A     .

 

A. From the effective date of “maximum amount comprehensive credit line
contract” in article one to the expiration date of facility period stipulated in
this contract and amendments or supplements.

 

B. From ___ year __ month ___ day __ to __ year __ month __ day under article
one of this contract.

 

Article 3: Guarantee Coverage

 

The scope of guaranty of creditor hereunder covers all debts occurring under
this contract by the debtor, including but not limited to principal, interest
expenses, compounded interests, penalties, processing fees, default expenses,
damage compensation, legal fees, escrow fees, taxation expenses, arbitration
fees, travel fees, assessment fees, auction fees, property preservation fees,
compulsory execution fees and other expenses for realization of the creditor’s
rights.

 

 

 

  

Article 4: Maximum amount of the guaranty

 

The maximum amount which the guarantee assumed hereunder is at most no more
than RMB 20 million only. The maximum amount of guaranty hereon is loan
principal balance by total amount (meaning the line of credit deducting the
amount of cash deposit) of use of loans and facility actually under the master
contract signed between creditor and debtor and in the period as mentioned in
the contract deducting the part of repaid, excluding the proceeds of payable
except the principal stipulated in article 3, such as interest expenses and
penalties, etc., but the guarantee shall still assume the joint liquidated
liability.

 

The guarantor agrees that the debtor can recycle the loans under master
contract, and agrees that the debtor can adjust the credit line of all kinds of
loans within the line of credit hereunder, and the guarantor shall assume the
joint guarantee liability.

 

 

 

  

Article 5: The guarantor has read the contract comprehensively and carefully and
fully understands the master contract entered into between creditor and debtor,
and upon the request of guarantor, the creditor has made the terms
interpretation accordingly as for the master contract and the contract
hereunder, and the guarantor is fully aware of and understands all terms of the
master contract and the contract hereunder, and signed this contract willingly.
The guarantor is fully aware of the legal consequences for the conclusion and
performance of the master contract and the contract hereunder may give rise to,
and fully confirms the obligations related to this contract.

 

Article 6: The guarantor shall assume the responsibilities for all debts owed by
the debtor to the creditor under the master contract, including the debts
arising from prepayment requested by the creditor. After receiving the written
notice sent by creditor, the guarantor shall perform the settlement
responsibilities according to the time, type of currency, amount, and method of
settlement specified by the creditor, and commit to the creditor that the
creditor has the right to deduct all amounts of guaranty from the guarantor’s
account when the creditor deems appropriate, if the deducted proceeds constitute
foreign currency, the currency shall be calculated according to the bid price
published by the creditor at the deducted date.

 

 

 

  

Article 7: The guarantee obligation of the guarantor (including the inheritor,
assignee, and conservator of the guarantor) are continuous under this contract,
and shall not be affected by the change of the guarantor or the debtor
(including but not limited to merger, split, recombination, conduct title
transaction or transactions of managerial authority by way of lease, contract,
and so on). If the debtor’s subject qualification ceases to exist before debtor
repays the loans hereunder, or the debtor declares that its subject
qualification ceases within six months from the date debtor repaid all of the
loans leading to its foregoing repayment activity invalid, the guarantor’s
warranty obligations is still effective.

 

Article 8: The term of the guaranty hereunder is from the date of effective to
two years after expiration of the debts hereunder (including the maturity of
extension period).

 

Article 9: The guaranty obligations under this contract shall not be affected by
any change in the terms and conditions of the master contract agreed by both
creditor and debtor (including but not limited to amendments, supplements, and
cancellations). If the creditor and debtor agree to extend or delay the
performance of the obligations hereunder, the contract hereunder shall continue
to be valid. In the event of the creditor transfers its creditor’s right to
others in the period of guaranty according to the law, the guarantor will
continue to assume the guaranty responsibility within the scope of the guaranty.

 

 

 

  

Article 10: The guarantor makes the following commitment to the creditor
unconditionally and irrevocably: if the debtor fails to or delays to fulfill the
obligations of the master contract, or confirms the invalidity of the master
contract, or due to the guarantor fails to or delays performance of any clause
hereunder leading to a loss to the creditor, all of such losses shall be a debt
payable byte guarantor to the creditor.

 

Article 11: Whatever reasons leading to the master contract being invalid in law
or partially invalid, the guarantor shall still assume the guaranty
responsibility for the debtor’s repayment liability in accordance with the terms
listed hereunder. The guarantor’s pledge to monitor the debtor’s use of the
loans (facility), in the event of the debtor’s change the purpose of the loan,
the guarantor shall still assume the guaranty responsibilities.

 

Any tolerance, grace or postponement of the exercise of any right preferential
by the creditor to the guarantor under this contract, shall not affect, damage,
or restrict the creditor’s rights in accordance with the contract hereunder,
laws and regulations, and normative documents, and shall not be deemed as giving
up the rights and benefits under this contract, and shall not affect any
obligations assumed by the guarantor under this contract.

 

 

 

  

Article 12: If there is any collateral security other than this guarantee under
this contract, the guarantor is willing to perform the joint guaranty
responsibility prior to collateral security on all guaranty debts.

 

Article 13: The guarantor is an entity established in accordance with the laws,
is qualified to identify the contract hereunder and perform joint guaranty
responsibility. In addition, signing this contract has obtained empowerment
thereof, and the process of performing the contract has been completed.

 

Article 14: The guarantor’s signing and performance of this contract is its real
intention, is true and effective and legal, and shall not affected by any
relationship of any party hereunder and others or other any events.

 

Article 15: The debts hereunder have equal position with guarantor’s other
debts, and shall be in the same compensation sequence.

 

Article 16: If the guarantor enters into the counter guarantee contract with the
debtor upon this contract, this counter guarantee contract shall not damage the
creditor’s interests, and when the guarantor’s compensation arising from the
counter guarantee contract and the creditor’s claim are in the same sequence,
the creditor shall be compensated prior to the guarantor.

 

 

 

  

The guarantor shall not request the debtor to set up a counter guarantee by way
of a property pledge as to the obligations assumed by the debtor hereunder.

 

Article 17: The guarantor’s responsibility shall decrease gradually with the
decrease of the debts hereunder.

 

Article 18: The guarantor shall provide the true, complete, valid financial
statements and other relevant materials and information as required by the
creditor.

 

Article 19: In the event of guarantor changes its residence, mailing address,
telephone number, the scope of its business, or the legal representative, it
shall notice the creditor in written within 10 days from the date the change
events occurred.

 

Article 20: If a notary agency mandates enforceable status to this contract,
guarantor agrees to be enforced by the legislative body and gives up the right
of defense.

 

 

 

  

Article 21: The application of laws and resolution of dispute

 

The signing, effectiveness, interpretation, performance and settlement of
disputes of this contract shall apply for the People's Republic of China's laws.
If there are any disputes based on this agreement, the contracting parties could
attempt to resolve them through negotiation. If negotiation fails, the parties
shall resolve the disputes according to the following way of     A    :

 

A. Institute legal proceeding to the court where the creditor located.

 

Article 22: This contract and any modifications and supplements of it are
entered into in force upon the date when it is signed or sealed and affixed with
official seals by the legal representative or entrusted agents of both parties.

 

Article 23: Other items appointed by both parties.

 

The things which are not mentioned in this contract should be explained and
settled according to relevant laws, administrative laws and regulations,
normative documents and the related regulations of Bank of Jiangsu.

 

 

 

  

Article 24: This agreement is in triplicate, Party A has one copy, Party B has
two copies, and three copies have the same legal effect.

 

Guarantor (stamp): /s/ [COMPANY SEAL]

 

Legal representative or agent:

 

Creditor (stamp): /s/ [COMPANY SEAL]

 

Legal Representative or agent:

 

 

